Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Barry L. Edwards)

 

This Employment Agreement (the “Agreement”) by and between SOURCECORP,
Incorporated, a Delaware corporation, and SOURCECORP Management, L.P., a Texas
limited partnership and indirect wholly owned subsidiary of SOURCECORP,
Incorporated (collectively, the “Company”), and Barry L. Edwards (“Employee”) is
hereby entered into and effective as of March 31, 2003.  This Agreement hereby
supersedes any other employment agreements or understandings, written or oral,
between the Company and Employee.

 

R E C I T A L S

 

The following statements are true and correct:

 

As of the date of this Agreement, the Company is engaged primarily in the
business of providing document and information management outsourcing solutions.

 

Employee is employed hereunder by the Company in a confidential relationship
wherein Employee, in the course of his employment with the Company, has and will
continue to become familiar with and aware of information as to the Company’s
customers, specific manner of doing business, including the processes,
techniques and trade secrets utilized by the Company, and future plans with
respect thereto, all of which has been and will be established and maintained at
great expense to the Company; this information is a trade secret and constitutes
the valuable goodwill of the Company.  In consideration for Employee’s promises
herein, the Company agrees to provide Employee with such confidential
information; in return, Employee recognizes and acknowledges that such
information must be maintained in confidence, and to further such protection
agrees to the provisions of Section 3 of this Agreement.

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

A G R E E M E N T S

 


1.                                       EMPLOYMENT AND DUTIES.

 


(A)                                  THE COMPANY HEREBY EMPLOYS EMPLOYEE AS
EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER.  AS SUCH, EMPLOYEE SHALL
HAVE RESPONSIBILITIES, DUTIES AND AUTHORITY REASONABLY ACCORDED TO AND EXPECTED
OF AN EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER.  EMPLOYEE HEREBY
ACCEPTS THIS EMPLOYMENT UPON THE TERMS AND CONDITIONS HEREIN CONTAINED AND,
SUBJECT TO SECTION 1(B), AGREES TO DEVOTE HIS WORKING TIME, ATTENTION AND
EFFORTS TO PROMOTE AND FURTHER THE BUSINESS OF THE COMPANY.

 

1

--------------------------------------------------------------------------------


 


(B)                                 EMPLOYEE SHALL NOT, DURING THE TERM OF HIS
EMPLOYMENT HEREUNDER, BE ENGAGED IN ANY OTHER BUSINESS ACTIVITY PURSUED FOR
GAIN, PROFIT OR OTHER PECUNIARY ADVANTAGE EXCEPT TO THE EXTENT THAT SUCH
ACTIVITY (I) DOES NOT INTERFERE WITH EMPLOYEE’S DUTIES AND RESPONSIBILITIES
HEREUNDER AND (II) DOES NOT VIOLATE SECTION 3 HEREOF.  THE FOREGOING LIMITATIONS
SHALL NOT BE CONSTRUED AS PROHIBITING EMPLOYEE FROM (A) SERVING ON THE BOARDS OF
DIRECTORS OF OTHER COMPANIES OR (B) MAKING PERSONAL INVESTMENTS IN SUCH FORM OR
MANNER AS WILL NEITHER REQUIRE HIS SERVICES, OTHER THAN TO A MINIMAL EXTENT, IN
THE OPERATION OR AFFAIRS OF THE COMPANIES OR ENTERPRISES IN WHICH SUCH
INVESTMENTS ARE MADE NOR VIOLATE THE TERMS OF SECTION 3 HEREOF.

 


2.                                       COMPENSATION.  FOR ALL SERVICES
RENDERED BY EMPLOYEE, THE COMPANY SHALL COMPENSATE EMPLOYEE AS FOLLOWS:

 


(A)                                  BASE SALARY.  THE BASE SALARY PAYABLE TO
EMPLOYEE SHALL BE $308,000 PER YEAR, PAYABLE ON A REGULAR BASIS IN ACCORDANCE
WITH THE COMPANY’S STANDARD PAYROLL PROCEDURES BUT NOT LESS THAN BI-WEEKLY.  ON
AT LEAST AN ANNUAL BASIS, THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”)
WILL REVIEW EMPLOYEE’S PERFORMANCE AND MAY MAKE INCREASES TO SUCH BASE SALARY
IF, IN ITS DISCRETION, ANY SUCH INCREASE IS WARRANTED. SUCH RECOMMENDED INCREASE
WOULD, IN ALL LIKELIHOOD, REQUIRE APPROVAL BY THE BOARD OR A DULY CONSTITUTED
COMMITTEE THEREOF.

 


(B)                                 INCENTIVE BONUS PLAN.  EMPLOYEE SHALL BE
ELIGIBLE FOR A BONUS OPPORTUNITY OF UP TO 65% OF HIS ANNUAL BASE SALARY IN
ACCORDANCE WITH THE COMPANY’S INCENTIVE BONUS PLAN AS MODIFIED FROM TIME TO
TIME, PAYABLE IN CASH AND/OR EQUITY OF THE COMPANY (AT THE COMPANY’S
DISCRETION).  THE BONUS PAYMENT AND THE COMPANY’S TARGETED PERFORMANCE SHALL BE
DETERMINED AND APPROVED BY THE BOARD OR THE COMPENSATION COMMITTEE THEREOF.

 


(C)                                  EXECUTIVE PERQUISITES, BENEFITS AND OTHER
COMPENSATION.  EMPLOYEE SHALL BE ENTITLED TO RECEIVE ADDITIONAL BENEFITS AND
COMPENSATION FROM THE COMPANY IN SUCH FORM AND TO SUCH EXTENT AS SPECIFIED
BELOW:

 


(I)                                     PAYMENT OF ALL PREMIUMS FOR COVERAGE FOR
EMPLOYEE AND HIS DEPENDENT FAMILY MEMBERS UNDER HEALTH, HOSPITALIZATION,
DISABILITY, DENTAL, LIFE AND OTHER INSURANCE PLANS THAT THE COMPANY MAY HAVE IN
EFFECT FROM TIME TO TIME, AND NOT LESS FAVORABLE THAN THE BENEFITS PROVIDED TO
OTHER COMPANY EXECUTIVES.

 


(II)                                  REIMBURSEMENT FOR ALL BUSINESS TRAVEL AND
OTHER OUT-OF-POCKET EXPENSES REASONABLY INCURRED BY EMPLOYEE IN THE PERFORMANCE
OF HIS SERVICES PURSUANT TO THIS AGREEMENT.  ALL REIMBURSABLE EXPENSES SHALL BE
APPROPRIATELY DOCUMENTED IN REASONABLE DETAIL BY EMPLOYEE UPON SUBMISSION OF ANY
REQUEST FOR REIMBURSEMENT, AND IN A FORMAT AND MANNER CONSISTENT WITH THE
COMPANY’S EXPENSE REPORTING POLICY.

 


(III)                               FOUR (4) WEEKS PAID VACATION FOR EACH YEAR
DURING THE PERIOD OF EMPLOYMENT OR SUCH GREATER AMOUNT AS MAY BE AFFORDED
OFFICERS AND KEY EMPLOYEES GENERALLY UNDER THE COMPANY’S POLICIES IN EFFECT FROM
TIME TO TIME (PRORATED FOR ANY YEAR IN WHICH EMPLOYEE IS EMPLOYED FOR LESS THAN
THE FULL YEAR).

 


(IV)                              AN AUTOMOBILE ALLOWANCE IN THE AMOUNT OF
$1,000 PER MONTH.

 

2

--------------------------------------------------------------------------------


 


(V)                                 THE COMPANY SHALL PROVIDE EMPLOYEE WITH
OTHER EXECUTIVE PERQUISITES AS MAY BE AVAILABLE TO OR DEEMED APPROPRIATE FOR
EMPLOYEE BY THE BOARD AND PARTICIPATION IN ALL OTHER COMPANY-WIDE EMPLOYEE
BENEFITS AS AVAILABLE FROM TIME TO TIME, WHICH WILL INCLUDE PARTICIPATION IN THE
COMPANY’S INCENTIVE COMPENSATION PLAN.

 


(VI)                              PARTICIPATION IN THE COMPANY’S 401(K) PLAN AND
NON-QUALIFIED PLAN.


 


(VII)                           THE COMPANY SHALL REIMBURSE EMPLOYEE UP TO
$6,000 PER YEAR FOR EXPENDITURES ON HEALTH COSTS, INSURANCE, FINANCIAL PLANNING
OR TAX PLANNING BENEFITS (OR SIMILAR BENEFITS, OR SUCH OTHER BENEFITS AT THE
DISCRETION OF THE COMPANY) OR CLUB DUES, ALL AS SELECTED BY EMPLOYEE.

 


3.                                       NON-COMPETITION AGREEMENT.

 


(A)                                  SUBJECT TO SECTIONS 5(D) AND (F) AND
SECTION 12, EMPLOYEE WILL NOT, DURING THE PERIOD OF HIS EMPLOYMENT BY OR WITH
THE COMPANY, AND FOR A PERIOD OF TWO (2) YEARS IMMEDIATELY FOLLOWING THE
TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY, FOR ANY REASON WHATSOEVER,
DIRECTLY OR INDIRECTLY, FOR HIMSELF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY
OTHER PERSON, COMPANY, PARTNERSHIP, CORPORATION, BUSINESS OR ENTITY OF WHATEVER
NATURE:

 


(I)                                     ENGAGE, AS AN OFFICER, DIRECTOR,
SHAREHOLDER, OWNER, PARTNER, JOINT VENTURER, OR IN A MANAGERIAL CAPACITY,
WHETHER AS AN EMPLOYEE, INDEPENDENT CONTRACTOR, CONSULTANT OR ADVISOR, OR AS A
SALES REPRESENTATIVE, IN ANY BUSINESS SELLING ANY PRODUCTS OR SERVICES IN DIRECT
COMPETITION WITH THE COMPANY, WITHIN 100 MILES OF (I) THE PRINCIPAL EXECUTIVE
OFFICES OF THE COMPANY OR (II) ANY PLACE TO WHICH THE COMPANY PROVIDES PRODUCTS
OR SERVICES OR IN WHICH THE COMPANY (INCLUDING THE SUBSIDIARIES THEREOF) IS IN
THE PROCESS OF INITIATING BUSINESS OPERATIONS DURING THE TERM OF THIS COVENANT
(THE “TERRITORY”);

 


(II)                                  CALL UPON ANY PERSON WHO IS, AT THAT TIME,
WITHIN THE TERRITORY, AN EMPLOYEE OF THE COMPANY (INCLUDING THE SUBSIDIARIES
THEREOF) IN A MANAGERIAL CAPACITY FOR THE PURPOSE OR WITH THE INTENT OF ENTICING
SUCH EMPLOYEE AWAY FROM OR OUT OF THE EMPLOY OF THE COMPANY (INCLUDING THE
SUBSIDIARIES THEREOF), PROVIDED THAT EMPLOYEE SHALL BE PERMITTED TO CALL UPON
AND HIRE ANY MEMBER OF HIS IMMEDIATE FAMILY;

 


(III)                               CALL UPON ANY PERSON OR ENTITY WHICH IS, AT
THAT TIME, OR WHICH HAS BEEN, WITHIN ONE (1) YEAR PRIOR TO THAT TIME, A CUSTOMER
OF THE COMPANY (INCLUDING THE SUBSIDIARIES THEREOF) WITHIN THE TERRITORY FOR THE
PURPOSE OF SOLICITING OR SELLING PRODUCTS OR SERVICES IN DIRECT COMPETITION WITH
THE COMPANY WITHIN THE TERRITORY;

 


(IV)                              CALL UPON ANY PROSPECTIVE ACQUISITION
CANDIDATE, ON EMPLOYEE’S OWN BEHALF OR ON BEHALF OF ANY COMPETITOR, WHICH
CANDIDATE WAS EITHER CALLED UPON BY THE COMPANY (INCLUDING THE SUBSIDIARIES
THEREOF) OR FOR WHICH THE COMPANY MADE AN ACQUISITION ANALYSIS, FOR THE PURPOSE
OF ACQUIRING SUCH ENTITY; OR

 


(V)                                 DISCLOSE CUSTOMERS, WHETHER IN EXISTENCE OR
PROPOSED, OF THE COMPANY (OR THE SUBSIDIARIES THEREOF) TO ANY PERSON, FIRM,
PARTNERSHIP, CORPORATION OR BUSINESS FOR ANY REASON OR PURPOSE WHATSOEVER.

 

3

--------------------------------------------------------------------------------


 

As used in Section 3(a), references to the business, customers, Territory, etc.
of the Company refer to the status of the Company prior to any Change in Control
(i.e., such breadth of business, customers, Territory, etc. shall not
automatically be expanded to include those of a successor to the Company
resulting from a Change in Control).  Notwithstanding the above, the foregoing
covenant shall not be deemed to prohibit Employee from acquiring as an
investment not more than three percent (3%) of the capital stock of a competing
business, whose stock is traded on a national securities exchange or
over-the-counter.

 


(B)                                 BECAUSE OF THE DIFFICULTY OF MEASURING
ECONOMIC LOSSES TO THE COMPANY AS A RESULT OF A BREACH OF THE FOREGOING
COVENANT, AND BECAUSE OF THE IMMEDIATE AND IRREPARABLE DAMAGE THAT COULD BE
CAUSED TO THE COMPANY FOR WHICH IT WOULD HAVE NO OTHER ADEQUATE REMEDY, EMPLOYEE
AGREES THAT THE FOREGOING COVENANT MAY BE ENFORCED BY THE COMPANY IN THE EVENT
OF BREACH BY HIM BY INJUNCTIONS AND RESTRAINING ORDERS WITHOUT THE NECESSITY OF
POSTING ANY BOND THEREFOR.

 


(C)                                  IN THE COURSE OF EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY, EMPLOYEE WILL BECOME EXPOSED TO CERTAIN OF THE COMPANY’S
CONFIDENTIAL INFORMATION AND BUSINESS RELATIONSHIPS, WHICH THE ABOVE COVENANTS
ARE DESIGNED TO PROTECT.  IT IS AGREED BY THE PARTIES THAT THE FOREGOING
COVENANTS IN THIS SECTION 3 IMPOSE A REASONABLE RESTRAINT ON EMPLOYEE IN LIGHT
OF THE ACTIVITIES AND BUSINESS OF THE COMPANY (INCLUDING THE COMPANY’S
SUBSIDIARIES) ON THE DATE OF THE EXECUTION OF THIS AGREEMENT AND THE CURRENT
PLANS OF THE COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES); BUT IT IS ALSO THE
INTENT OF THE COMPANY AND EMPLOYEE THAT SUCH COVENANTS BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE CHANGING ACTIVITIES, BUSINESS AND LOCATIONS OF THE
COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES) THROUGHOUT THE TERM OF THIS
COVENANT, WHETHER BEFORE OR AFTER THE DATE OF TERMINATION OF THE EMPLOYMENT OF
EMPLOYEE, SUBJECT TO THE FOLLOWING PARAGRAPH.  FOR EXAMPLE, IF, DURING THE TERM
OF THIS AGREEMENT, THE COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES) ENGAGES IN
NEW AND DIFFERENT ACTIVITIES, ENTERS A NEW BUSINESS OR ESTABLISHED NEW LOCATIONS
FOR ITS CURRENT ACTIVITIES OR BUSINESS IN ADDITION TO OR OTHER THAN THE
ACTIVITIES OR BUSINESS ENUMERATED UNDER THE RECITALS ABOVE OR THE LOCATIONS
CURRENTLY ESTABLISHED THEREFOR, THEN EMPLOYEE WILL BE PRECLUDED FROM SOLICITING
THE CUSTOMERS OR EMPLOYEES OF SUCH NEW ACTIVITIES OR BUSINESS OR FROM SUCH NEW
LOCATION AND FROM DIRECTLY COMPETING WITH SUCH NEW BUSINESS WITHIN 100 MILES OF
ITS THEN-ESTABLISHED OPERATING LOCATION(S) THROUGH THE TERM OF THIS COVENANT.

 

It is further agreed by the parties hereto that, in the event that Employee
shall cease to be employed hereunder, and shall enter into a business or pursue
other activities not in competition with the Company (including the Company’s
subsidiaries), or similar activities or business in locations the operation of
which, under such circumstances, does not violate clause (i) of this Section 3,
and in any event such new business, activities or location are not in violation
of this Section 3 or of Employee’s obligations under this Section 3, if any,
Employee shall not be chargeable with a violation of this Section 3 if the
Company (including the Company’s subsidiaries) shall thereafter enter the same,
similar or a competitive (i) business, (ii) course of activities or (iii)
location, as applicable.

 


(D)                                 THE COVENANTS IN THIS SECTION 3 ARE
SEVERABLE AND SEPARATE, AND THE UNENFORCEABILITY OF ANY SPECIFIC COVENANT SHALL
NOT AFFECT THE PROVISIONS OF ANY OTHER COVENANT.  MOREOVER, IN THE EVENT ANY
COURT OF COMPETENT JURISDICTION SHALL DETERMINE THAT THE SCOPE, TIME OR
TERRITORIAL RESTRICTIONS SET FORTH ARE UNREASONABLE, THEN IT IS THE INTENTION OF
THE PARTIES THAT SUCH

 

4

--------------------------------------------------------------------------------


 


RESTRICTIONS BE ENFORCED TO THE FULLEST EXTENT WHICH THE COURT DEEMS REASONABLE,
AND THE AGREEMENT SHALL THEREBY BE REFORMED TO SUCH EXTENT.

 


(E)                                  ALL OF THE COVENANTS IN THIS SECTION 3
SHALL BE CONSTRUED AS AN AGREEMENT INDEPENDENT OF ANY OTHER PROVISION IN THIS
AGREEMENT, AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF EMPLOYEE AGAINST
THE COMPANY, WHETHER PREDICATED ON THIS AGREEMENT OR OTHERWISE, SHALL NOT
CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE COMPANY OF SUCH COVENANTS.  IT IS
SPECIFICALLY AGREED THAT THE PERIOD OF TWO (2) YEARS FOLLOWING EMPLOYEE’S
EMPLOYMENT SET FORTH AT THE BEGINNING OF THIS SECTION 3, DURING WHICH THE
AGREEMENTS AND COVENANTS OF EMPLOYEE MADE IN THIS SECTION 3 SHALL BE EFFECTIVE,
SHALL BE COMPUTED BY EXCLUDING FROM SUCH COMPUTATION ANY TIME DURING WHICH
EMPLOYEE IS IN VIOLATION OF ANY PROVISION OF THIS SECTION 3.

 


4.                                       PLACE OF PERFORMANCE.

 


(A)                                  EMPLOYEE’S PLACE OF EMPLOYMENT IS THE
COMPANY’S HEADQUARTERS IN DALLAS, TEXAS.  EMPLOYEE UNDERSTANDS THAT HE MAY BE
REQUESTED BY THE BOARD TO RELOCATE FROM HIS PRESENT RESIDENCE TO ANOTHER
GEOGRAPHIC LOCATION IN ORDER TO MORE EFFICIENTLY CARRY OUT HIS DUTIES AND
RESPONSIBILITIES UNDER THIS AGREEMENT OR AS PART OF A PROMOTION OR OTHER
INCREASE IN DUTIES AND RESPONSIBILITIES.  IN THE EVENT THAT EMPLOYEE IS
REQUESTED TO RELOCATE AND AGREES TO DO SO, THE COMPANY WILL PAY ALL RELOCATION
COSTS TO MOVE EMPLOYEE, HIS IMMEDIATE FAMILY AND THEIR PERSONAL PROPERTY AND
EFFECTS.  SUCH COSTS MAY INCLUDE, BY WAY OF EXAMPLE, BUT ARE NOT LIMITED TO,
PRE-MOVE VISITS TO SEARCH FOR A NEW RESIDENCE, INVESTIGATE SCHOOLS OR FOR OTHER
PURPOSES; TEMPORARY LODGING AND LIVING COSTS PRIOR TO MOVING INTO A NEW
PERMANENT RESIDENCE; DUPLICATE HOME CARRYING COSTS; ALL CLOSING COSTS ON THE
SALE OF EMPLOYEE’S PRESENT RESIDENCE AND ON THE PURCHASE OF A COMPARABLE
RESIDENCE IN THE NEW LOCATION; AND ADDED INCOME TAXES THAT EMPLOYEE MAY INCUR,
AS A RESULT OF ANY PAYMENT HEREUNDER, TO THE EXTENT ANY RELOCATION COSTS ARE NOT
DEDUCTIBLE FOR TAX PURPOSES.  THE GENERAL INTENT OF THE FOREGOING IS THAT
EMPLOYEE SHALL NOT PERSONALLY BEAR ANY OUT-OF-POCKET COST AS A RESULT OF THE
RELOCATION, WITH AN UNDERSTANDING THAT EMPLOYEE WILL USE HIS BEST EFFORTS TO
INCUR ONLY THOSE COSTS WHICH ARE REASONABLE AND NECESSARY TO EFFECT A SMOOTH,
EFFICIENT AND ORDERLY RELOCATION WITH MINIMAL DISRUPTION TO THE BUSINESS AFFAIRS
OF THE COMPANY AND THE PERSONAL LIFE OF EMPLOYEE AND HIS FAMILY.

 


(B)                                 NOTWITHSTANDING THE ABOVE, IF EMPLOYEE IS
REQUESTED BY THE BOARD TO RELOCATE AND EMPLOYEE REFUSES, SUCH REFUSAL SHALL NOT
CONSTITUTE “GOOD CAUSE” FOR TERMINATION OF THIS AGREEMENT UNDER THE TERMS OF
SECTION 5(C).

 


5.                                       TERM; TERMINATION; RIGHTS ON
TERMINATION.  THE TERM OF THIS AGREEMENT SHALL BEGIN ON THE DATE HEREOF AND
CONTINUE THROUGH DECEMBER 31, 2004 (THE “TERM”).  THIS AGREEMENT AND EMPLOYEE’S
EMPLOYMENT MAY BE TERMINATED IN ANY ONE OF THE FOLLOWING WAYS:

 

(a)                                  Death.  The death of Employee shall
immediately terminate the Agreement with no severance compensation due to
Employee’s estate.

 

(b)                                 Disability.  If, as a result of incapacity
due to physical or mental illness or injury, Employee shall have been absent
from his full-time duties hereunder for four (4) consecutive months, then thirty
(30) days after receiving written notice (which notice may occur before or after
the end of such four (4) month period, but which shall not be effective earlier
than the last day of such four (4) month period), the Company may

 

5

--------------------------------------------------------------------------------


 

terminate Employee’s employment hereunder provided Employee is unable to resume
his full-time duties at the conclusion of such notice period.  Also, Employee
may terminate his employment hereunder if his health should become impaired to
an extent that makes the continued performance of his duties hereunder hazardous
to his physical or mental health or his life, provided that Employee shall have
furnished the Company with a written statement from a qualified doctor to such
effect and provided, further, that, at the Company’s request made within thirty
(30) days of the date of such written statement, Employee shall submit to an
examination by a doctor selected by the Company who is reasonably acceptable to
Employee or Employee’s doctor and such doctor shall have concurred in the
conclusion of Employee’s doctor.  In the event this Agreement is terminated as a
result of Employee’s disability, Employee shall receive from the Company, in a
lump-sum payment due within ten (10) days of the effective date of termination,
the base salary at the rate then in effect for a period of one (1) year.

 

(c)                                  Good Cause.  The Company may terminate the
Agreement ten (10) days after written notice to Employee for good cause, which
shall be: (1) Employee’s material and irreparable breach of this Agreement; (2)
Employee’s gross negligence in the performance or intentional nonperformance
(continuing for ten (10) days after receipt of the written notice of same) of
any of Employee’s material duties and responsibilities hereunder; (3) Employee’s
dishonesty, fraud or misconduct with respect to the business or affairs of the
Company which materially and adversely affects the operations or reputation of
the Company; (4) Employee’s conviction of a felony crime; or (5) chronic alcohol
abuse or illegal drug abuse by Employee.  In the event of a termination for good
cause, as enumerated above, Employee shall have no right to any severance
compensation.

 

(d)                                 Without Cause.  At any time after the
commencement of employment, the Company may, without cause, terminate this
Agreement and Employee’s employment, effective thirty (30) days after written
notice is provided to the Employee.  Should Employee be terminated by the
Company without cause, Employee shall receive from the Company, in a lump-sum
payment (“Severance Pay”) due on the effective date of termination, the base
salary at the rate then in effect for a period of one (1) year.  Further, any
termination without cause by the Company shall operate to shorten the period set
forth in Section 3(a) and during which the terms of Section 3 apply to one (1)
year from the date of termination of employment.

 

(e)                                  Change in Control.  Refer to Section 12
below.

 

(f)                                    Termination by Employee for Good Reason. 
Employee may terminate his employment hereunder for “Good Reason.”  As used
herein, “Good Reason” shall mean the continuance of any of the following after
ten (10) days’ prior written notice by Employee to the Company, specifying the
basis for such Employee’s having Good Reason to terminate this Agreement:

 


(I)                                     THE ASSIGNMENT TO EMPLOYEE OF ANY DUTIES
MATERIALLY AND ADVERSELY INCONSISTENT WITH EMPLOYEE’S POSITION AS SPECIFIED IN
SECTION 1 HEREOF (OR SUCH OTHER POSITION TO WHICH HE MAY BE PROMOTED), INCLUDING
STATUS, OFFICES, RESPONSIBILITIES OR PERSONS TO WHOM EMPLOYEE REPORTS AS
CONTEMPLATED UNDER SECTION 1 OF THIS AGREEMENT,

 

6

--------------------------------------------------------------------------------


 


OR ANY OTHER ACTION BY THE COMPANY WHICH RESULTS IN A MATERIAL AND ADVERSE
CHANGE IN SUCH POSITION, STATUS, OFFICES, TITLES OR RESPONSIBILITIES;

 


(II)                                  EMPLOYEE’S REMOVAL FROM, OR FAILURE TO BE
REAPPOINTED OR REELECTED TO, EMPLOYEE’S POSITION UNDER THIS AGREEMENT, EXCEPT AS
CONTEMPLATED BY SECTIONS 5(A), (B), (C) AND (E); OR

 


(III)                               ANY OTHER MATERIAL BREACH OF THIS AGREEMENT
BY THE COMPANY THAT IS NOT CURED WITHIN THE TEN (10) DAY TIME PERIOD SET FORTH
IN SECTION 5(F) ABOVE, INCLUDING THE FAILURE TO PAY EMPLOYEE ON A TIMELY BASIS
THE AMOUNTS TO WHICH HE IS ENTITLED UNDER THIS AGREEMENT.

 

In the event of any termination by the Employee for Good Reason, as determined
by a court of competent jurisdiction or pursuant to the provisions of Section 16
below, the Company shall pay all amounts and damages to which Employee may be
entitled as a result of such breach, including interest thereon and all
reasonable legal fees and expenses and other costs incurred by Employee to
enforce his rights hereunder.  In addition, Employee shall be entitled to
receive Severance Pay equivalent to the base salary at the rate then in effect
for a period of one (1) year.  Further, none of the provisions of Section 3
shall apply in the event this Agreement is terminated by Employee for Good
Reason.

 

(g)                                 Termination by Employee Without Cause.  If
Employee resigns or otherwise terminates his employment without Good Reason
pursuant to Section 5(f), Employee shall receive no severance compensation.

 

Upon termination of this Agreement for any reason provided in clauses (a)
through (g) above, Employee shall be entitled to receive all compensation earned
and all benefits vested and reimbursements due through the effective date of
termination.  Additional compensation subsequent to such a termination of this
Agreement, if any, will be due and payable to Employee only to the extent and in
the manner expressly provided above or in Section 16.  Except as otherwise
provided in this Section 5, all other rights and obligations of the Company and
Employee under this Agreement shall cease as of the effective date of
termination of this Agreement; however, the Company’s obligations under Section
9 herein and Employee’s obligations under Sections 3, 6, 7, 8 and 10 herein
shall survive such termination in accordance with their terms.

 


6.                                       RETURN OF COMPANY PROPERTY.  ALL
RECORDS, DESIGNS, PATENTS, BUSINESS PLANS, FINANCIAL STATEMENTS, MANUALS,
MEMORANDA, LISTS AND OTHER PROPERTY DELIVERED TO OR COMPILED BY EMPLOYEE BY OR
ON BEHALF OF THE COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES) OR ITS
REPRESENTATIVES, VENDORS OR CUSTOMERS WHICH PERTAIN TO THE BUSINESS OF THE
COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES) SHALL BE AND REMAIN THE PROPERTY
OF THE COMPANY AND BE SUBJECT AT ALL TIMES TO ITS DISCRETION AND CONTROL. 
LIKEWISE, ALL CORRESPONDENCE, REPORTS, RECORDS, CHARTS, ADVERTISING MATERIALS
AND OTHER SIMILAR DATA PERTAINING TO THE BUSINESS, ACTIVITIES OR FUTURE PLANS OF
THE COMPANY (INCLUDING THE COMPANY’S SUBSIDIARIES) WHICH IS COLLECTED BY
EMPLOYEE SHALL BE DELIVERED PROMPTLY TO THE COMPANY WITHOUT REQUEST BY IT UPON
TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 

7

--------------------------------------------------------------------------------


 


7.                                       INVENTIONS.  EMPLOYEE SHALL DISCLOSE
PROMPTLY TO THE COMPANY ANY AND ALL SIGNIFICANT CONCEPTIONS AND IDEAS FOR
INVENTIONS, IMPROVEMENTS AND VALUABLE DISCOVERIES, WHETHER PATENTABLE OR NOT,
WHICH ARE CONCEIVED OR MADE BY EMPLOYEE, SOLELY OR JOINTLY WITH ANOTHER, DURING
THE PERIOD OF EMPLOYMENT OR WITHIN ONE (1) YEAR THEREAFTER, AND WHICH ARE
DIRECTLY RELATED TO THE BUSINESS OR ACTIVITIES OF THE COMPANY (INCLUDING THE
COMPANY’S SUBSIDIARIES) AND WHICH EMPLOYEE CONCEIVES AS A RESULT OF HIS
EMPLOYMENT BY THE COMPANY.  EMPLOYEE HEREBY ASSIGNS AND AGREES TO ASSIGN ALL HIS
INTERESTS THEREIN TO THE COMPANY OR ITS NOMINEE.  WHENEVER REQUESTED TO DO SO BY
THE COMPANY, EMPLOYEE SHALL EXECUTE ANY AND ALL APPLICATIONS, ASSIGNMENTS OR
OTHER INSTRUMENTS THAT THE COMPANY SHALL DEEM NECESSARY TO APPLY FOR AND OBTAIN
LETTERS PATENT OF THE UNITED STATES OR ANY FOREIGN COUNTRY OR TO OTHERWISE
PROTECT THE COMPANY’S INTEREST THEREIN.

 


8.                                       TRADE SECRETS.  EMPLOYEE AGREES THAT HE
WILL NOT, DURING OR AFTER THE TERM OF THIS AGREEMENT WITH THE COMPANY, DISCLOSE
THE SPECIFIC TERMS OF THE COMPANY’S (INCLUDING THE COMPANY’S SUBSIDIARIES)
RELATIONSHIPS OR AGREEMENTS WITH ITS SIGNIFICANT VENDORS OR CUSTOMERS OR ANY
OTHER SIGNIFICANT AND MATERIAL TRADE SECRET OF THE COMPANY (INCLUDING THE
COMPANY’S SUBSIDIARIES), WHETHER IN EXISTENCE OR PROPOSED, TO ANY PERSON, FIRM,
PARTNERSHIP, CORPORATION OR BUSINESS FOR ANY REASON OR PURPOSE WHATSOEVER,
EXCEPT AS IS DISCLOSED IN THE ORDINARY COURSE OF BUSINESS.

 


9.                                       INDEMNIFICATION.  IN THE EVENT EMPLOYEE
IS MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR
PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (OTHER THAN
AN ACTION BY THE COMPANY AGAINST EMPLOYEE), BY REASON OF THE FACT THAT HE IS OR
WAS PERFORMING SERVICES UNDER THIS AGREEMENT, THEN THE COMPANY SHALL INDEMNIFY
EMPLOYEE AGAINST ALL EXPENSES (INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND
AMOUNTS PAID IN SETTLEMENT, AS ACTUALLY AND REASONABLY INCURRED BY EMPLOYEE IN
CONNECTION THEREWITH.  IN THE EVENT THAT BOTH EMPLOYEE AND THE COMPANY ARE MADE
A PARTY TO THE SAME THIRD-PARTY ACTION, COMPLAINT, SUIT OR PROCEEDING, THE
COMPANY AGREES TO ENGAGE COMPETENT LEGAL REPRESENTATION, AND EMPLOYEE AGREES TO
USE THE SAME REPRESENTATION, PROVIDED THAT IF COUNSEL SELECTED BY THE COMPANY
SHALL HAVE A CONFLICT OF INTEREST THAT PREVENTS SUCH COUNSEL FROM REPRESENTING
EMPLOYEE, EMPLOYEE MAY ENGAGE SEPARATE COUNSEL AND THE COMPANY SHALL PAY ALL
ATTORNEYS’ FEES OF SUCH SEPARATE COUNSEL.  FURTHER, WHILE EMPLOYEE IS EXPECTED
AT ALL TIMES TO USE HIS BEST EFFORTS TO FAITHFULLY DISCHARGE HIS DUTIES UNDER
THIS AGREEMENT, EMPLOYEE CANNOT BE HELD LIABLE TO THE COMPANY FOR ERRORS OR
OMISSIONS MADE IN GOOD FAITH WHERE EMPLOYEE HAS NOT EXHIBITED GROSS, WILLFUL AND
WANTON NEGLIGENCE AND MISCONDUCT OR PERFORMED CRIMINAL AND FRAUDULENT ACTS WHICH
MATERIALLY DAMAGE THE BUSINESS OF THE COMPANY.

 


10.                                 NO PRIOR AGREEMENTS.  EMPLOYEE HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT THE EXECUTION OF THIS AGREEMENT BY
EMPLOYEE AND HIS EMPLOYMENT BY THE COMPANY AND THE PERFORMANCE OF HIS DUTIES
HEREUNDER WILL NOT VIOLATE OR BE A BREACH OF ANY AGREEMENT WITH A FORMER
EMPLOYER, CLIENT OR ANY OTHER PERSON OR ENTITY.  FURTHER, EMPLOYEE AGREES TO
INDEMNIFY THE COMPANY FOR ANY CLAIM, INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’
FEES AND EXPENSES OF INVESTIGATION, BY ANY SUCH THIRD PARTY THAT SUCH THIRD
PARTY MAY NOW HAVE OR MAY HEREAFTER COME TO HAVE AGAINST THE COMPANY BASED UPON
OR ARISING OUT OF ANY NON-COMPETITION AGREEMENT, INVENTION OR SECRECY AGREEMENT
BETWEEN EMPLOYEE AND SUCH THIRD PARTY WHICH WAS IN EXISTENCE AS OF THE DATE OF
THIS AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


11.                                 ASSIGNMENT; BINDING EFFECT.  EMPLOYEE
UNDERSTANDS THAT HE HAS BEEN SELECTED FOR EMPLOYMENT BY THE COMPANY ON THE BASIS
OF HIS PERSONAL QUALIFICATIONS, EXPERIENCE AND SKILLS.  EMPLOYEE AGREES,
THEREFORE, HE CANNOT ASSIGN ALL OR ANY PORTION OF HIS PERFORMANCE UNDER THIS
AGREEMENT AND THE COMPANY AGREES NOT TO ASSIGN ALL OR ANY PORTION OF ITS
OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN TO A SUCCESSOR AS A RESULT OF A
CHANGE IN CONTROL).  SUBJECT TO THE PRECEDING TWO (2) SENTENCES AND THE EXPRESS
PROVISIONS OF SECTION 12 BELOW, THIS AGREEMENT SHALL BE BINDING UPON, INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE
HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.

 


12.                                 CHANGE IN CONTROL.

 

(a)                                  Unless he elects to terminate this
Agreement pursuant to (c) below, Employee understands and acknowledges that the
Company may be merged or consolidated with or into another entity and that such
entity shall automatically succeed to the rights and obligations of the Company
hereunder.

 

(b)                                 In the event of a pending Change in Control
wherein the Employee has not received written notice at least fifteen (15)
business days prior to the anticipated closing date of the transaction giving
rise to the Change in Control from the successor to all or a substantial portion
of the Company’s business and/or assets that such successor is willing as of the
closing to assume and agree to perform the Company’s obligations under this
Agreement in the same manner and to the same extent that the Company is hereby
required to perform, such Change in Control shall be deemed to be a termination
of this Agreement by the Company and the amount of the lump-sum severance
payment due to Employee shall be 2.5 times the sum of Employee’s annual salary
plus maximum bonus opportunity in effect immediately prior to the Change in
Control and the non-competition provisions of Section 3 shall not apply
whatsoever.  Payment shall be made either at closing of the transaction if
notice is served at least five (5) days before closing or within ten (10) days
of Employee’s written notice.

 

(c)                                  In any Change in Control situation in which
Employee has received written notice from the successor to the Company that such
pending successor is willing to assume the Company’s obligations hereunder or
Employee receives notice after (or within 15 business days prior to) the Change
in Control that Employee is being terminated, Employee may nonetheless, at his
sole discretion, elect to terminate this Agreement by providing written notice
to the Company at any time prior to closing of the transaction and up to two (2)
years after the closing of the transaction giving rise to the Change in
Control.  In such case, the amount of the lump-sum severance payment due to
Employee shall be 2.5 times the sum of Employee’s annual salary plus maximum
bonus opportunity in effect immediately prior to the Change in Control and the
non-competition provisions of Section 3 shall all apply.  Payment shall be made
either at closing if notice is served at least five (5) days before closing or
within ten (10) days of written notice by Employee.

 

(d)                                 For purposes of applying Section 5 under the
circumstances described in (b) and (c) above, the effective date of termination
will be the later of the closing date of the transaction giving rise to the
Change in Control or Employee’s notice as described above, and all compensation,
reimbursements and lump-sum payments due Employee must be paid in full by the
Company at such time.  Further, Employee will be given sufficient time in order
to comply with the Securities and Exchange Commission’s regulations to elect
whether to exercise and sell

 

9

--------------------------------------------------------------------------------


 

all or any of his vested options to purchase Common Stock of the Company,
including any options with accelerated vesting under the provisions of the
Company’s stock option or similar plan, as amended or any warrants, such that he
may convert the options or warrants to shares of Common Stock of the Company at
or prior to the closing of the transaction giving rise to the Change in Control,
if he so desires.

 

(e)                                  A “Change in Control” shall be deemed to
have occurred if:

 


(I)                                     ANY PERSON, OTHER THAN THE COMPANY OR AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY, ACQUIRES DIRECTLY OR INDIRECTLY THE
BENEFICIAL OWNERSHIP (AS DEFINED IN SECTION 13(D) OF THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED) OF ANY VOTING SECURITY OF THE COMPANY AND IMMEDIATELY AFTER
SUCH ACQUISITION SUCH PERSON IS, DIRECTLY OR INDIRECTLY, THE BENEFICIAL OWNER OF
VOTING SECURITIES REPRESENTING 30% OR MORE OF THE TOTAL VOTING POWER OF ALL OF
THE THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY;

 

(ii)                                  the individuals (A) who, as of the closing
date of the Company’s initial public offering, constitute the Board of Directors
of the Company (the “Original Directors”) or (B) who thereafter are elected to
the Board of Directors of the Company and whose election, or nomination for
election, to the Board of Directors of the Company was approved by a vote of at
least two-thirds (2/3) of the Original Directors then still in office (such
directors becoming “Additional Original Directors” immediately following their
election) or (C) who are elected to the Board of Directors of the Company and
whose election, or nomination for election, to the Board of Directors of the
Company was approved by a vote of at least two-thirds (2/3) of the Original
Directors and Additional Original Directors then still in office (such directors
also becoming “Additional Original Directors” immediately following their
election), cease for any reason to constitute a majority of the members of the
Board of Directors of the Company;

 

(iii)                               the consummation of a merger, consolidation,
recapitalization or reorganization of the Company, a reverse stock split of
outstanding voting securities of the Company, or consummation of any such
transaction if stockholder approval is not sought or obtained, other than any
such transaction which would result in at least 75% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being Beneficially Owned by holders of at
least 75% of the outstanding voting securities of the Company immediately prior
to the transaction, with the voting power of each such continuing holder
relative to other such continuing holders not substantially altered in the
transaction; or

 

(iv)                              the consummation of a complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
a substantial portion of the Company’s assets (i.e., 50% or more of the total
assets of the Company (including the Company’s subsidiaries)).

 

(f)                                    The Executive shall not be required to
seek other employment following a Change in Control Termination and any
compensation earned from other employment shall not reduce the amounts otherwise
payable under this Agreement.

 

10

--------------------------------------------------------------------------------


 

(g)                                 If any portion of the severance benefits,
Change in Control benefits or any other payment under this Agreement, or under
any other agreement with, or plan of the Company, including but not limited to
stock options, warrants and other long-term incentives (in the aggregate “Total
Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code, as amended (or any similar tax that may hereafter be imposed) or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Employee shall be entitled to receive from the
Company an additional payment (the “Gross-up Payment”) (i.e., in addition to
such other severance benefits, Change in Control benefits or any other payments
under this Agreement) in an amount such that the net amount of Total Payments
and Gross-up Payment retained by the Employee, after the calculation and
deduction of all Excise Tax on the Total Payments and all federal, state and
local income tax, employment tax and Excise Tax on the Gross-up Payment, shall
be equal to the Total Payments.

 

For purposes of this Section Employee’s applicable Federal, state and local
taxes shall be computed at the maximum marginal rates, taking into account the
effect of any loss of personal exemptions resulting from receipt of the Gross-Up
Payment.

 

All determinations required to be made under this Section 12, including whether
a Gross-Up Payment is required under this Section, and the assumptions to be
used in determining the Gross-Up Payment, shall be made by the Company’s current
independent accounting firm, or such other firm as the Company may designate in
writing prior to a Change in Control (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Employee within
twenty business days of the receipt of notice from Employee that there will
likely be a Change in Control, or such earlier time as is requested by the
Company.  In the event that the Accounting Firm is serving as accountant or
auditor for the party effecting the Change in Control or is otherwise
unavailable, Employee (together with all other employees with comparable
appointment rights in their respective employment agreements such that all such
employees may collectively select a single accounting firm) may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm with respect to
such determinations described above shall be borne solely by the Company.

 

11

--------------------------------------------------------------------------------


 

Employee agrees (unless requested otherwise by the Company) to use reasonable
efforts to contest in good faith any subsequent determination by the Internal
Revenue Service that Employee owes an amount of Excise Tax greater than the
amount determined pursuant to this Section; provided, that Employee shall be
entitled to reimbursement by the Company (on an after tax basis) of all fees and
expenses reasonably incurred by Employee in contesting such determination.  In
the event the Internal Revenue Service or any court of competent jurisdiction
determines that Employee owes an amount of Excise Tax that is greater than the
amount previously taken into account and paid under this Agreement (such
additional Excise Tax being the “Additional Excise Tax”), the Company shall
promptly pay to Employee the amount of such shortfall.  In the case of any
payment that the Company is required to make to Employee pursuant to the
preceding sentence (a “Later Payment”), the Company shall also pay to Employee
an additional amount such that after payment by Employee of all of Employee’s
applicable Federal, state and local taxes, including any interest and penalties
assessed by any taxing authority, on the Later Payment, Employee will retain
from the Later Payment an amount equal to the Additional Excise Tax, which
Employee shall use to pay the Additional Excise Tax.

 

(h)                                 In the event of a Change in Control, the
Company shall require that the ultimate parent entity (or if no parent entity,
the acquiring entity itself) of any entity that acquires control (through
ownership of securities or assets, consistent with the definitional triggers of
a Change in Control set forth above) of the Company in connection with such
Change in Control assume or guaranty the Company’s obligations under Section
12(g) of this Agreement.

 


13.                                 COMPLETE AGREEMENT.  THIS AGREEMENT IS NOT A
PROMISE OF FUTURE EMPLOYMENT.  EMPLOYEE HAS NO ORAL REPRESENTATIONS,
UNDERSTANDINGS OR AGREEMENTS WITH THE COMPANY OR ANY OF ITS OFFICERS, DIRECTORS
OR REPRESENTATIVES COVERING THE SAME SUBJECT MATTER AS THIS AGREEMENT.  THIS
WRITTEN AGREEMENT IS THE FINAL, COMPLETE AND EXCLUSIVE STATEMENT AND EXPRESSION
OF THE AGREEMENT BETWEEN THE COMPANY AND EMPLOYEE AND OF ALL THE TERMS OF THIS
AGREEMENT, AND IT CANNOT BE VARIED, CONTRADICTED OR SUPPLEMENTED BY EVIDENCE OF
ANY PRIOR OR CONTEMPORANEOUS ORAL OR WRITTEN AGREEMENTS, INCLUDING WITHOUT
LIMITATION EMPLOYEE’S AMENDED AND RESTATED EMPLOYMENT AGREEMENT DATED APRIL 24,
2002, WHICH IS SUPERSEDED AND REPLACED IN ITS ENTIRETY BY THIS AGREEMENT.  THIS
WRITTEN AGREEMENT MAY NOT BE LATER MODIFIED EXCEPT BY A FURTHER WRITING SIGNED
BY A DULY AUTHORIZED OFFICER OF THE COMPANY AND EMPLOYEE, AND NO TERM OF THIS
AGREEMENT MAY BE WAIVED EXCEPT BY WRITING SIGNED BY THE PARTY WAIVING THE
BENEFIT OF SUCH TERM.

 


14.                                 NOTICE.  WHENEVER ANY NOTICE IS REQUIRED
HEREUNDER, IT SHALL BE GIVEN IN WRITING ADDRESSED AS FOLLOWS:

 

To the Company:

SOURCECORP, Incorporated

 

3232 McKinney Avenue

 

Suite 1000

 

Dallas, Texas 75204

 

Attn:  President

 

12

--------------------------------------------------------------------------------


 

with a copy to:

SOURCECORP, Incorporated

 

3232 McKinney Avenue

 

Suite 1000

 

Dallas, Texas 75204

 

Attn:  General Counsel

 

 

with a copy to:

Charles C. Reeder, Esq.

 

Locke Liddell & Sapp LLP

 

2200 Ross Avenue

 

Suite 2200

 

Dallas, Texas 75201

 

 

To Employee:

Barry L. Edwards

 

3900 Greenbrier Dr.

 

Dallas, TX 75225

 

 

 

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received, whichever is
earlier.  Either party may change the address for notice by notifying the other
party of such change in accordance with this Section 14.

 


15.                                 SEVERABILITY; HEADINGS.  IF ANY PORTION OF
THIS AGREEMENT IS HELD INVALID OR INOPERATIVE, THE OTHER PORTIONS OF THIS
AGREEMENT SHALL BE DEEMED VALID AND OPERATIVE AND, SO FAR AS IS REASONABLE AND
POSSIBLE, EFFECT SHALL BE GIVEN TO THE INTENT MANIFESTED BY THE PORTION HELD
INVALID OR INOPERATIVE.  THE SECTION HEADINGS HEREIN ARE FOR REFERENCE PURPOSES
ONLY AND ARE NOT INTENDED IN ANY WAY TO DESCRIBE, INTERPRET, DEFINE OR LIMIT THE
EXTENT OR INTENT OF THE AGREEMENT OR OF ANY PART HEREOF.

 


16.                                 ARBITRATION.  ANY UNRESOLVED DISPUTE OR
CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR EMPLOYEE’S
EMPLOYMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED BEFORE A PANEL
OF THREE (3) ARBITRATORS IN DALLAS, TEXAS, IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT.  THE ARBITRATORS SHALL NOT HAVE
THE AUTHORITY TO ADD TO, DETRACT FROM, OR MODIFY ANY PROVISION HEREOF NOR TO
AWARD PUNITIVE DAMAGES TO ANY INJURED PARTY.  THE ARBITRATORS SHALL HAVE THE
AUTHORITY TO ORDER BACK-PAY, SEVERANCE COMPENSATION, VESTING OF OPTIONS (OR CASH
COMPENSATION IN LIEU OF VESTING OF OPTIONS), REIMBURSEMENT OF COSTS, INCLUDING
THOSE INCURRED TO ENFORCE THIS AGREEMENT, AND INTEREST THEREON IN THE EVENT THE
ARBITRATORS DETERMINE THAT EMPLOYEE WAS TERMINATED WITHOUT DISABILITY OR GOOD
CAUSE, AS DEFINED IN SECTIONS 5(B) AND 5(C), RESPECTIVELY, OR THAT THE COMPANY
HAS OTHERWISE MATERIALLY BREACHED THIS AGREEMENT.  A DECISION BY A MAJORITY OF
THE ARBITRATION PANEL SHALL BE FINAL AND BINDING.  JUDGMENT MAY BE ENTERED ON
THE ARBITRATORS’ AWARD IN ANY COURT HAVING JURISDICTION.  THE COSTS OF ANY
ARBITRATION PROCEEDING SHALL BE BORNE BY THE PARTY OR PARTIES NOT PREVAILING IN
SUCH PROCEEDING AS DETERMINED BY THE ARBITRATORS.  THIS SECTION SHALL SURVIVE
ANY TERMINATION OF THIS AGREEMENT.


 


 

[Balance of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 


17.                                 GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL
RESPECTS BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE.

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Barry L. Edwards

 

Barry L. Edwards

 

 

 

 

 

SOURCECORP,  INCORPORATED

 

 

 

 

 

By:

/s/ Ed H. Bowman, Jr.

 

Title:  President & CEO

 

 

 

 

 

SOURCECORP Management, L.P.

 

 

 

 

 

By: SRCP Management, Inc.,

 

General Partner

 

 

 

 

 

By:

/s/ Thomas C. Walker

 

Title:  Vice President

 

14

--------------------------------------------------------------------------------